FAHY, Circuit Judge
(dissenting).
The Administrative Procedure Act1 provides two important safeguards for the protection of private rights in agency rule making by requiring, first, that there shall be publication of notice of proposed rule making, and secondly, that there shall be opportunity for participation by interested persons.
Section 4(a) provides that notice of proposed rule making shall be published in the Federal Register and must include, among other things, “either the terms or substance of the proposed rule or a description of the subjects and issues involved.” Section 4(b) provides that after notice has been issued, “the agency shall afford interested persons an opportunity to participate in the rule making through submission of written data, views, or arguments with or without opportunity to present the same orally in any manner * * *.” In rule making proceedings the provisions as to notice and public participation must be read together.
Considering the requirements of § 4 (a), I am unable to construe the notice which was released by the Commission on June 26, 1956, as adequate to support the order of the Commission. The notice is entitled “Amendment of Section 3.606, Table of Assignments, Television Broadcast Stations (Evansville, Indiana)”; its first paragraph states that “Notice is hereby given of rule making in the above-entitled matter.” The notice goes on in the second paragraph to announce that the Commission proposes changes in certain existing and named channels — some are to remain in Evansville while others will be reassigned elsewhere as specified. Neither Hatfield, Indiana, nor channel 9 then assigned to. Hatfield, is mentioned anywhere in the notice; yet the Commission has ordered that the Table of Assignments contained in Section 3.606 of its Rules and Regulations be amended to delete VHF television channel 9 from Hatfield, and to reassign it to Evansville for educational purposes. The legislative history of the Administrative Procedure Act makes clear that the notice issued by the agency in compliance with the mandate of § 4(a) “must be sufficient to fairly apprise interested parties of the issues involved, so that they may present responsive data or argument relating thereto,” and that “where notice is required, it should be complete and specific.” 2
My view I think is fortified by the fact that channel 9 was sought to be brought into the Evansville proceedings by a counter-proposal. This counter-proposal, however, was objected to and the Commission delayed ruling on the objection until it was overruled simultaneously with the order eliminating channel 9 from Hatfield. If the Commission was to eliminate channel 9 it should have ruled on the objection to its involvement in the Evansville proceedings before actually deleting it from Hatfield.
Our review of the merits of Commission decisions is limited. One of the justifications for the limitation falls away if the parties are not afforded a full opportunity to be heard before the Com*710mission itself. It is important, therefore, that the Commission carefully comply with the provisions Congress has provided for notice.

. 60 Stat. 237, 5 U.S.C.A. §§ 1001-1011.


. S.Doc. No. 248, 79th Cong., 2d Sess. 200 (1946).